Citation Nr: 0810573	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis and degenerative disc disease of the cervical 
spine, with a history of neuritis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1989 and from September 1989 to June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran injured his neck in an in-service car accident in 
1992.  His disability of the cervical spine is currently 
rated at 20 percent disabling.   He contends that his 
disability is worse than it is currently rated.  

The veteran underwent a VA examination in July 2005, at which 
time the examiner reported a 6 centimeter by 6 centimeter 
area overlying the left trapezius, to the left of the T1, 
where there was decreased sensation to a pinprick.  The 
examiner noted that, based on magnetic resonance imaging 
(MRI) results, it appeared that the veteran had cervical disc 
disease with radiculopathy and myelopathy.  Although 
radiculopathy and myelopathy were noted, there is no evidence 
of record that the veteran has been afforded a proper 
neurological examination to determine the extent of these 
manifestations.  Such an examination should be provided to 
the veteran before the Board renders a decision in this case.  
Any recent VA treatment records should also be obtained.

Additionally, the veteran reported during his July 2005 VA 
examination that he was receiving treatment from a private 
doctor and had been undergoing physical therapy.  To date, 
however, the most recent private treatment records associated 
with the claims file date from November 2002.  The veteran 
should be requested to submit a VA Form 21-4142, 
Authorization and Release of Information to the Department of 
Veterans Affairs, for any private doctor(s) that have treated 
his cervical spine disability.  These records should be 
obtained on remand.

In the statement of the case, it was noted that the veteran 
had been denied Social Security Administration (SSA) 
benefits.  His records from SSA should be obtained on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, since notice that complies with Vasquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008), has not been provided, such notice should be sent to 
the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vasquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008).

2.  Request the veteran to identify any 
private medical care providers that have 
treated his cervical spine disability 
since July 2004.  After obtaining any 
required authorizations, the RO/AMC should 
make arrangements to obtain the veteran's 
complete private treatment records.  

3.  Make arrangements to obtain a complete 
copy of the veteran's treatment records 
for a cervical spine disorder from the 
Decatur VA Medical Center, dated since 
November 2005.

4.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.  

5.  Thereafter, schedule the veteran for a 
VA orthopedic/neurological examination.  
The claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner(s) in conjunction with the 
examination(s).  All necessary tests 
should be conducted.

The examiner(s) should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected traumatic arthritis and 
degenerative disc disease of the cervical 
spine, with a history of neuritis.  The 
examiner(s) should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner(s) should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report(s).

With regard to any neurological disability 
resulting from the service-connected neck 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.  

The examiner(s) should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.

6.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

